NO. 12-15-00272-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

THE STATE OF TEXAS,                                       §   APPEAL FROM THE 123RD
APPELLANT

V.                                                        §   JUDICIAL DISTRICT COURT

DERON BOWLDS,
APPELLEE                                                  §   SHELBY COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, the State of Texas, has filed a motion to dismiss this appeal. No decision has
been delivered in this appeal. Accordingly, Appellant’s motion to dismiss is granted, and the
appeal is dismissed. See TEX. R. APP. P. 42.2(a).
Opinion delivered November 18, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 18, 2015


                                         NO. 12-15-00272-CR


                                      THE STATE OF TEXAS,
                                            Appellant
                                               V.
                                        DERON BOWLDS,
                                            Appellee


                                Appeal from the 123rd District Court
                       of Shelby County, Texas (Tr.Ct.No. 15-CV-33,300)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.

                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.